DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 [and the Remarks of 5/23/22] has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 10/22/21, Applicant, on 1/24/21, amended claims. Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
Examiner contacted Applicant due to Remarks of 1/24/22 not scanning in correctly. The Remarks of 5/23/22 were filed in a Supplemental response that is considered below.
Previous 112a, b rejections are withdrawn in light of the amendments removing the language at issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A method for providing intelligent land use planning recommendations using heterogeneous temporal datasets… , comprising: 
receiving heterogeneous temporal datasets…
…generate a land use model trained using the heterogeneous temporal datasets
identifying, using the land model, one or more geographical regions having one or more similar characteristics or features to a selected geographical region,…
recommending one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof for a selected geographical region from heterogeneous chronological data;
collecting feedback data relating to the one or more positive land-use interventions, the one or more negative land-use interventions, or the combination thereof, and 
… to re-train, in a second training stage, the land use model according to the feedback data, wherein re-training the land use model in the second training stage utilizes the feedback data to iteratively enhance an accuracy of the recommendations of the one or more positive land-use interventions, the one or more negative land-use interventions, or the combination thereof.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people – teaching and following rules or instructions – here, claim 1 is just teaching or giving recommendations to a person on what to do with land; specification paragraph 16-17 as published states the decision of what to do can be based on being in a city area, or for how much to grow/harvest for a crop. There is no improvement to the machine learning, and the “trained” model here has no further details of how the training occurs and the claim is even devoid as to any guidance as to what is being considered for the training. Accordingly, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A method for providing intelligent land use planning recommendations using heterogeneous temporal datasets “in a computing environment by a processor.”  (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
receiving heterogeneous temporal datasets “from a plurality of data sources;” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea) wherein at least a portion of the heterogeneous temporal datasets includes images of land regions having encoded therein features representing characteristics of the land regions (Spec paragraph 94 as published gives example that data for image can be encoded, for example in FIG. 6 – so it appears to be just further data as numeric values for the image; “apply it” on a computer – MPEP 2106.05f – similar to “the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information)” in discussion of “whether the claim invokes computers or other machinery merely as a tool to perform an existing process”);
“executing machine learning logic” to generate a land use model “trained in a first training stage” using the heterogeneous temporal datasets MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; no details on the trained model or the training itself)
identifying, using the land model, one or more geographical regions having one or more similar characteristics or features to a selected geographical region “wherein the identifying includes matching features representing characteristics encoded within an image of the selected geographical region to the features representing the characteristics of at least one of the land regions” (Spec paragraph 94 as published gives example that data for image can be encoded, for example in FIG. 6 – so it appears to be just further data as numeric values for the image; “apply it” on a computer – MPEP 2106.05f – only technical detail is its “encoded”; otherwise, its just analyzing similar information of land/geography in any manner);
recommending one or more positive land-use interventions, one or more negative land- use interventions, or a combination thereof for a selected geographical region from heterogeneous chronological data “according to the generated land-use model.” MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
“executing the machine learning logic to re-train, in a second training stage,” the land use model according to the feedback data, wherein “re-training the land use model in the second training stage” utilizes the feedback data to iteratively enhance an accuracy of the recommendations of the one or more positive land-use interventions, the one or more negative land-use interventions, or the combination thereof. MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – notably – it’s the recommendations that are improving – and the only support for this limitation is paragraph 29 as published where it states “Improve knowledge and learn with each iteration and interaction through machine learning processes.” Unlike Abstract Idea Example 39, there are no details on the 2nd stage of training – rather, here, it’s just saying “more data” is used [i.e. it keeps learning]. This is interpreted at this point as just “apply it” on a computer and machine learning “by a computer” since its just improving the recommendation itself and does not deal with technical details of training/learning.
These elements of “computing environment by a processor”, data “from” data sources; machine learning, “encoded” training; second training stage [but just for accuracy of recommendations]; “land use model trained”, amounts to no more than mere instructions to apply the exception using a generic computer component See MPEP 2106.05(f) and “field of use” (MPEP 2106.05h). There are no details on the trained model or the training itself. The use of “any trained model” using any machine learning is still akin to “apply it” on a computer (MPEP 2106.05f) and at most, is just “field of use” (MPEP 2106.05h) for requiring the “machine learning” and training”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computing environment by a processor”; data “from” data sources; machine learning, “encoded” training; second training stage [but just for accuracy of recommendations]; “land use model trained”, are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and field of use (MPEP 2106.05h). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, paragraph 80 states applying machine learning, but any of the specific details in the paragraph are “known and are considered to be within the scope of this disclosure.”
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 8 is directed to a system at step 1, which is a statutory category. Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 8 recites computers with executable instructions to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. 
Independent claim 15 is directed to an article of manufacture (non-transitory computer-readable storage medium) at step 1, which is a statutory category. Claim 15 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 15 recites non-transitory computer-readable storage medium comprising code portions executed by a processor to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. 
Claims 3, 6, 10, 13, and 19 recite the specifics of the data gathered/analyzed (e.g. features; similar features; collecting feedback; “support the recommendation” (i.e. evidence/explanations) as to which recommended interventions are best) which is narrowing the abstract idea. 
Claims 4, 11, and 17 recite a limitation of “learning”, which could be machine learning, which is an additional element. At the high level it is recited, this is an additional element of having the computer “learn” which is “apply it” on a computer – MPEP 2106.05f.
Claims 7, 14, and 20 recite additional limitations of having images, training and classifying images, indexing the images and text. These limitations, at this time, are viewed as field of use (MPEP 2106.05h) as there are no specifics on the training/classifying/indexing of the images and how it relates to the final step of “recommending” interventions. The final step of “providing supporting evidences” is similar to claim 6 and is narrowing the abstract idea by stating how the analysis works for making the recommendation.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 
***Applicant is invited to request an interview in hopes of figuring out a way to get the Application eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 2019/0133026) in view of Cohen (US 2018/0330487) and Guan (US 2018/0211156).
Concerning claim 1, Seaman describes:
A method for providing intelligent land use planning recommendations (Seaman – See par 47 - The farm networking service can monitor various parameters and, based on the obtained data, can provide automatic control of farm operations and/or can provide notifications to one or more users associated with each farm. The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network.) using heterogeneous temporal datasets (Seaman – See par 56 - Operational data can include, without limitation, amounts of resources consumed over a time period, such as the volume of water and fuel or pounds of nutrients. Yield data can include, without limitation, the amount of a particular crop harvested over a time period. See par 57 - the farm networking service can obtain the data from a farm control system on a periodic schedule, such as, without limitation, at 1-minute intervals, 5-minute intervals, 1-hour intervals, or 24-hour intervals. Different types of data can be obtained at different time intervals; See Guan – See par 144 -  Temporal environmental data 710 may be stored as one or more time series, i.e. a vector of values each of which represents a measurement or estimate at a particular time in a growing season; See par 199 - deep neural network 700 may generate a learned environmental embedding for the one or more agricultural fields through a recurrent neural network which accepts temporal environmental data as input and a convolution neural network which accepts spatial environmental data as input.) in a computing environment by a processor (Seaman – See par 87 - the farm control system and the farm networking service can be implemented or can include one or more computing devices that include a combination of hardware, software, and firmware that allows the computing device to run an applications layer or otherwise perform various processing tasks. par 89 - Processing tasks can be implemented with computer-executable instructions, such as application programs or other program modules), comprising: 
receiving heterogeneous temporal datasets from a plurality of data sources (Seaman - See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand).
wherein at least a portion of the heterogeneous temporal datasets includes images of land regions… (Seaman – see par 52 – farm control system controls and monitors various components; still and video cameras for providing visual monitoring of the plants; see par 53 – camera to capture visual records of plant growth).
Seaman discloses having a feed from a camera in the farm (See par 82). Seaman discloses collecting visual records such as from cameras (See par 52, 53). Seaman also discloses “machine learning” based on data sets obtained from farms for a particular crop (See par 71). However, Seaman does not explicitly disclose the limitations regarding the encoded features for the images.
Guan discloses:
wherein at least a portion of the heterogeneous temporal datasets includes images of land regions “having encoded therein features representing characteristics of the land regions” (Guan – See par 139-140 - In the case of the crop identification data 704, the RNN encodes effects on crop yield from the genotype of the crop into a smaller number of values that can later be used in a master neural network to compute one or more yield values. Each embedding (1st, 2nd) is configured during the training stage to include useful information regarding the input data that may have an effect on the total yield. Thus, the learned genotype embedding 730 may contain information which identifies how strongly the effects of high temperatures in the learned environmental embedding will influence the total crop yield; see par 146, 148-149 - In an embodiment, deep neural network 700 includes a recurrent neural network (RNN) for computing effects on crop yield from temporal environmental data 708. Each topography map for each field of the training data may use the same pixel size. In an embodiment, spatial environmental data 712 comprises a plurality of spatial maps for a particular type of data. Additional spatial maps may include, but are not limited to, nitrogen content of the soil, soil type, and organic carbon content in the soil; par 154 - While FIG. 7 depicts a single embedding stage for environmental data, in an embodiment each CNN and RNN produces an embedding for a particular type of data. For example, a first embedding based on daily precipitation vectors computed through an RNN may encode effects of daily precipitation on total yield while a second embedding based on topography maps computed through a CNN may encode effects of the topography on total yield.)
Seaman discloses using a machine learning algorithm in a farm network service for best growing parameters and settings for a particular crop in one example based on monitoring of “continually monitored” or a periodic schedule (See par 72-73). Though suggested, Seaman do not explicitly disclose the next limitation. 
Cohen discloses:
executing machine learning logic to generate a land use model trained in a first training stage using the heterogeneous temporal datasets (Cohen – See par 93, FIG. 20 - As is recognized in the art of computing, various training techniques, such as training techniques that use training data sets, and machine learning algorithms (e.g., nonlinear regression, linear regression, etc.) may be used to train the satellite imagery data model to extract the bands of frequencies from the processed satellite imagery to predict one or more output conditions; see par 98, FIG. 23 - As shown in FIG. 23, the captured observed characteristics and output conditions are processed in the farming knowledge module (3010); the farming expertise stored in the farming knowledge data store (3040) is used, as ground truth data, to qualify, interpret and train the precision agriculture learned model(s), including used as output metrics to train the orchard data model and the satellite data model).
Seaman discloses analyzing that are relevant to “local and/or regional market data, such as crop yields and pricing” (see par 71) and looking at comparison data for climate (See par 72). While suggested, Seaman does not explicitly disclose “similar” as recited.
Guan discloses:
identifying, using the land use model, one or more geographical regions having one or more similar characteristics or features to a selected geographical region, (Guan – see par 212 - For example, deep neural network 700 may identify soil types that work best for a particular seed. In order to identify the best soil types for the new seed, the server computer system may select a plurality of soil types to test. For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed. For purposes of compact prosecution, Cohen applied below,  Examiner notes that Cohen, disclosing the trained model above, also discloses this limitation –Cohen par 76 - Specifically, the discovery process determines how the values of the variable influence the output predictor (e.g., anomaly predictor). For example, in one embodiment, machine learning determines that the boundaries for the values for the tree age variable are (0-5), (6-10), (11-25), and (greater than 25). This demarcation for tree age reveals that trees in these age brackets may be analyzed similarly (i.e., new trees aged 0 to 5 have similar age related characteristics for analysis in the model).) wherein the identifying includes matching features representing characteristics encoded within an image of the selected geographical region to the features representing the characteristics of at least one of the land regions (Guan – See par 153-154  - As with the learned genotype embedding 730, the learned environmental embedding 732 encodes information relevant to a total effect on crop yield based on all environmental data. see par 154- While FIG. 7 depicts a single embedding stage for environmental data, in an embodiment each CNN and RNN produces an embedding for a particular type of data. For example, a first embedding based on daily precipitation vectors computed through an RNN may encode effects of daily precipitation on total yield while a second embedding based on topography maps computed through a CNN may encode effects of the topography on total yield; See par 171 - deep neural network uses one or more CNNs for satellite images 722 and one or more CNNs for past yield maps 724 to generate additional data embedding 738. The additional data embedding identifies a cross section between any additional data values, such as satellite images and past yield maps. As with the other embeddings discussed herein, the additional data embedding 738 encodes information relevant to total effects on crop yield based on all additional data).
Seaman, Guan, and Cohen in combination disclose the remaining limitations:
recommending one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof for the selected geographical region from heterogeneous chronological data (Seaman – See par 59 -  In some embodiments, the farm networking service can include one or more applications that analyze the data received from an individual farm and send communications to the farm based on the analyzed data; see par 60 - In some embodiments, the farm networking service can be operative to monitor various farm operations using selected filters. A user notification can be a prediction of a cause or a likely outcome from a given input, following which a user can directly check the farm operation at issue. See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers. See par 72- At the network level, parameters can be analyzed and compared. Across an entire network, data relevant to the climate, equipment, and crop yield is collected and analyzed for current best growing parameters and settings. [0073] Updates of existing recipes for a particular crop based on the new, learned information can be saved and updates sent to farms on the network) according to the generated land-use model (Cohen – See FIG. 2, par 6 – “high-level flow of precision agriculture platform”; See par 52, FIG. 2 – after imagery acquisition 201 then image processing (210, 250, 260), reports 270 generate recommendations for water, soil, nutrients, and farming practice scheduling changes).
Seaman discloses aggregating data from multiple farms (See par 47), looking at relevant data for a climate for best growing parameters and settings (See par 72), and connecting to a community supported agriculture (CS) (See par 66). Cohen discloses allowing a user to input data to characterize know-how related to farming practices for the orchards (See par 97) as well as capture farming expertise, knowledge into a knowledge datastore for training the orchard data model (See par 98). However, Seaman and Cohen do not disclose the remaining limitations.
Guan discloses:
collecting feedback data relating to the one or more positive land-use interventions, the one or more negative land-use interventions, or the combination thereof, (Guan – See par 197 - In an embodiment, the server computer system stores data relating to the one or more agricultural fields. For example, the server computer system may receive data each year identifying a yield for a particular field. The server computer system may store the data as past yield maps. see par 199 - At step 806, an environmental effect on yield for the one or more agricultural fields is computed from the particular environmental data using a second neural network configured using environmental data as input and crop yield data as output);
executing the machine learning logic to re-train, in a second training stage, the land use model according to the feedback data, wherein re-training the land use model in the second training stage utilizes the feedback data to iteratively enhance an accuracy of the recommendations of the one or more positive land-use interventions, the one or more negative land-use interventions, or the combination thereof (Guan – See par 104, 108-109 – agronomic model training based on properties of fields and crops to make recommendations (crop, irrigation, planting, and harvesting); For example, RMSECV can cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed. In an embodiment, the agronomic dataset evaluation logic is used as a feedback loop where agronomic datasets that do not meet configured quality thresholds are used during future data subset selection steps (block 310). See par 206 - In an embodiment, the server computer system may store data which identifies a range of optimal management practices for different seed types and/or different weather conditions. See par 210 - An additional strength of the deep neural network 700 is the ability to generate predictions based on new values for inputs that were not initially used to generate the neural network. See par 212 - deep neural network 700 may also be used to identify ideal or less than ideal conditions for the new seed type. For example, deep neural network 700 may identify soil types that work best for a particular seed. In order to identify the best soil types for the new seed. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed).
Seaman, Guan, and Cohen are analogous art as they are directed to assessing treatments/recommendations for land/agriculture/farm (See Seaman Abstract; Guan par 104, 203; Cohen Abstract, par 52). Applicant’s specification paragraph 17 as published/filed states that “In one aspect, the present invention is applicable to a domain of smart agriculture to help identifying an optimal or "best use" for agricultural land (e.g., where, when, and/or how much to grow/harvest a particular crop or resource).” (1) Seaman discloses using a machine learning algorithm in a farm network service for best growing parameters and settings for a particular crop in one example based on monitoring of “continually monitored” or a periodic schedule (See par 72-73). Cohen and Guan improve upon Seaman by explicitly disclosing using “training” in the machine learning data sets (See Cohen par 93, 98; Guan par 126-131, 160, 164, 211). One of ordinary skill in the art would be motivated to further include explicitly using “training” to efficiently improve upon the “machine learning” in Seaman. 2) Seaman discloses collecting visual records such as from cameras (See par 52, 53, 82). Seaman also discloses “machine learning” based on data sets obtained from farms for a particular crop (See par 71). Guan improves upon Seaman and Cohen by explicitly disclosing encoding information for a location from images (See par 139-140, 148-149) for yield, spatial, soil information, precipitation relative to maps for use with a neural network and then using the encoding on environment data (e.g. precipitation) to be matched to other embeddings to determine the yield for the crops/farming (See par 153-154, 171). One of ordinary skill in the art would be motivated to further include explicitly using additional embedding/encoding of values and information for images and maps to efficiently improve upon the patterns looking at similar local/regional/climate data and looking at camera feeds in Seaman. 3) Seaman discloses analyzing that are relevant to “local and/or regional market data, such as crop yields and pricing” (see par 71) and looking at comparison data for climate (See par 72). Guan and Cohen improve upon Seaman by explicitly disclosing analyzing soil/tree types (Cohen – par 76 – analyze similar trees) that produce similar (high/low) yield values (See Guan par 212; Cohen par 76). Guan improves upon Seaman and Cohen by explicitly disclosing encoding image information for a location (See par 153-154) One of ordinary skill in the art would be motivated to further include explicitly using similar environments to efficiently improve upon the patterns looking at similar local/regional/climate data in Seaman. 4) Seaman discloses aggregating data from multiple farms (See par 47), looking at relevant data for a climate for best growing parameters and settings (See par 72), and connecting to a community supported agriculture (CS) (See par 66). Cohen discloses allowing a user to input data to characterize know-how related to farming practices for the orchards (See par 97) as well as capture farming expertise, knowledge into a knowledge datastore for training the orchard data model (See par 98). Guan improves upon Seaman and Cohen by explicitly disclosing collecting data on yields from fields to generate past yield data (Guan par 104, 108-109, 197, 206) and using the data for additional recommendations with a neural network (see par 108-109; 206, 212). One of ordinary skill in the art would be motivated to further include explicitly using collected data (e.g. yields) for recommendations (e.g. management practices) for land to efficiently improve upon the aggregation from multiple farm data and “community” supported agriculture data in Seaman as well as the collection of “knowledge” in Cohen.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of learning from aggregated data to enables best practices and crop recipes for farms in Seaman to further explicitly use similar soil types and image and topography encodings for determining management recommendations using neural networks as disclosed in Guan, and to further utilize explicit “training” in Cohen/Guan since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 8, Seaman describes:
A system for providing intelligent land use planning recommendations using heterogeneous temporal datasets (Seaman – See par 47 - The farm networking service can monitor various parameters and, based on the obtained data, can provide automatic control of farm operations and/or can provide notifications to one or more users associated with each farm. The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network) in a computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system (Seaman – See par 87 - For example, the farm control system and the farm networking service can be implemented as or can include one or more computing devices that include a combination of hardware, software, and firmware that allows the computing device to run an applications layer or otherwise perform various processing tasks. par 89 - Processing tasks can be implemented with computer-executable instructions, such as application programs or other program modules, executed by the computing device) to…
The remaining limitations are similar to claim 1 above. 
Claim 8 is rejected for the same reasons as claim 1 over Seaman, Guan, and Cohen.

Concerning independent claim 15, Seaman describes:
A computer program product for, by a processor, providing intelligent land use planning recommendations using heterogeneous temporal datasets (Seaman – See par 47 - The farm networking service can monitor various parameters and, based on the obtained data, can provide automatic control of farm operations and/or can provide notifications to one or more users associated with each farm. The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network), the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Seaman – See par 87 - For example, the farm control system and the farm networking service can be implemented as or can include one or more computing devices that include a combination of hardware, software, and firmware that allows the computing device to run an applications layer or otherwise perform various processing tasks. par 89 - Processing tasks can be implemented with computer-executable instructions, such as application programs or other program modules, executed by the computing device), the computer-readable program code portions comprising: 
The remaining limitations are similar to claim 1 above. 
Claim 15 is rejected for the same reasons as claim 1 over Seaman, Guan, and Cohen.

Concerning claim 3, Seaman in combination with Guan discloses:
The method of claim 1, further including using the heterogeneous chronological data is used to identify the one or more similar characteristics or features (Seaman - See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand.; 
Guan – see par 212 - For example, deep neural network 700 may identify soil types that work best for a particular seed. In order to identify the best soil types for the new seed, the server computer system may select a plurality of soil types to test. For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed. For purposes of compact prosecution, Cohen applied below,  Examiner notes that Cohen, disclosing the trained model above, also discloses this limitation –Cohen par 76 - Specifically, the discovery process determines how the values of the variable influence the output predictor (e.g., anomaly predictor). For example, in one embodiment, machine learning determines that the boundaries for the values for the tree age variable are (0-5), (6-10), (11-25), and (greater than 25). This demarcation for tree age reveals that trees in these age brackets may be analyzed similarly (i.e., new trees aged 0 to 5 have similar age related characteristics for analysis in the model), wherein the heterogeneous chronological data includes both structured data (Seaman – see par 56 - The farm networking service can obtain data directly from the farm control system, including data such as, without limitation, climate data, equipment and operational data, and crop yield data. Climate data can include, without limitation, parameters within the contained environment such as humidity, CO.sub.2 levels, temperature, air flow across the crops, water and nutrient levels supplied to the crops, and parameters of the nutrient solution such as pH, conductivity, oxygen content, and temperature. Operational data can include, without limitation, amounts of resources consumed over a time period, such as the volume of water and fuel or pounds of nutrients. Yield data can include, without limitation, the amount of a particular crop harvested over a time period (each of these disclose various “structured” data); see par 58 - Such data can include, without limitation, pricing data, operations data, location data, purchases, and support (pricing and purchases discloses same as “economic indices” example from par 16 as published)) and unstructured data (Seaman – par 71 -  At a network level, the farm network service can employ pattern processing using the aggregated data from multiple farms across the network. Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers.).
It would have been obvious to combine Seaman, Cohen, and Guan for the same reasons as discussed with regards to claim 1.
Claim 10 is similar to claim 3. Claim 10 is rejected for the same reasons.

Concerning claim 16, Seaman discloses analyzing that are relevant to “local and/or regional market data, such as crop yields and pricing” (see par 71) and looking at comparison data for climate (See par 72). While suggested, Seaman does not explicitly disclose “similar” as recited.
Guan discloses:
The computer program product of claim 15, further including an executable portion that:
identifies one or more geographical regions having one or more similar characteristics or features to the selected region (Guan – See par 174 -  Intermediate cross section embeddings may be useful outside of deep neural network 700 in comparing crops on different fields. For example, two crops in different places of the world with the same crop and environmental cross section embeddings will respond similarly to the same management practices despite the fact that the two crops may be different and may have been exposed to different weather conditions. see par 212 - For example, deep neural network 700 may identify soil types that work best for a particular seed. In order to identify the best soil types for the new seed, the server computer system may select a plurality of soil types to test. For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values.) 
Seaman in combination with Guan discloses:
use the heterogeneous chronological data is used to identify the one or more similar characteristics or features (Seaman - See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand.; 
Guan – Se par 79 - This provides growers with convenient information close at hand for reference, logging and visual insights into field performance. In one embodiment, overview and alert instructions 204 are programmed to provide an operation-wide view of what is important to the grower, and timely recommendations to take action or focus on particular issues. In one embodiment, seeds and planting instructions 208 are programmed to provide tools for seed selection, hybrid placement, and script creation, including variable rate (VR) script creation, based upon scientific models and empirical data. This enables growers to maximize yield or return on investment through optimized seed purchase, placement and population; See par 81-82 – nitrogen (similar characteristics) - Nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen map, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted; in some embodiments, different color indicators may signal a magnitude of surplus or magnitude of shortfall. The nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly) using numeric and/or colored indicators), wherein the heterogeneous chronological data includes both structured data (Seaman – see par 56 - The farm networking service can obtain data directly from the farm control system, including data such as, without limitation, climate data, equipment and operational data, and crop yield data. Climate data can include, without limitation, parameters within the contained environment such as humidity, CO.sub.2 levels, temperature, air flow across the crops, water and nutrient levels supplied to the crops, and parameters of the nutrient solution such as pH, conductivity, oxygen content, and temperature. Operational data can include, without limitation, amounts of resources consumed over a time period, such as the volume of water and fuel or pounds of nutrients. Yield data can include, without limitation, the amount of a particular crop harvested over a time period (each of these disclose various “structured” data); see par 58 - Such data can include, without limitation, pricing data, operations data, location data, purchases, and support (pricing and purchases discloses same as “economic indices” example from par 16 as published)) and unstructured data (Seaman – par 71 -  At a network level, the farm network service can employ pattern processing using the aggregated data from multiple farms across the network. Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers.).
It would have been obvious to combine Seaman, Cohen, and Guan for the same reasons as discussed with regards to claim 3.

Concerning claim 4, Seaman describes:
The method of claim 1, further including learning the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination thereof from one or more data sources during a selected time period (Seaman – See par 47 - The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network).
Claims 11 and 17 are similar to claim 4. Claims 11 and 17 are rejected for the same reasons.

	Concerning claim 6, Seaman discloses that farmers can give explanations for different outcomes for what happens on a crop/farm (See par 71, FIG. 13).
Seaman does not explicitly disclose the limitations.
Guan discloses:
The method of claim 1, further including associating the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination thereof to support the recommendation or non-support the recommendation (Guan – see par 157 - management practice data may include tillage information, including tillage type, seed depth, and planting population, nutrient application, nutrient inhibitor application, water application, and any other management practices pertaining to the one or more field. see par 161 - The learned management practice embedding 736 encodes information relevant to a total effect on crop yield based on all of the individual management practices. Thus, the learned management practice embedding 736 includes combinations of effects from individual management practices, such as the as-applied population maps and the as-applied seed depth maps. See par 200 - At step 808, a management practice effect on yield for the one or more agricultural fields is computed from the particular management practice data using a third neural network configured using management practice data as input and crop yield data as output. For example, deep neural network 700 may generate a learned management practice embedding for the one or more agricultural fields through a convolution neural network which accepts management practice data as input.).
It would have been obvious to combine Seaman, Cohen, and Guan for the same reasons as discussed with regards to claim 1.
Claims 13 and 19 are similar to claim 6. Claims 13 and 19 are rejected for the same reasons.

Concerning claim 7, Seaman in combination with Guan discloses:
The method of claim 7, further including: 
Seaman discloses collecting visual records such as from cameras (See par 52, 53). Seaman also discloses “machine learning” based on data sets obtained from farms for a particular crop (See par 71). However, Seaman does not explicitly disclose “training and classifying the images using a machine learning operation.”
Cohen/ Guan discloses the limitations:
classifying the images using the machine learning logic, wherein the images are used as input when performing the training (Cohen – See par 93, FIG. 20 - various training techniques, such as training techniques that use training data sets, and machine learning algorithms (e.g., nonlinear regression, linear regression, etc.) may be used to train the satellite imagery data model to extract the bands of frequencies from the processed satellite imagery to predict one or more output conditions; see par 98, FIG. 23 - As shown in FIG. 23, the captured observed characteristics and output conditions are processed in the farming knowledge module (3010); the farming expertise stored in the farming knowledge data store (3040) is used, as ground truth data, to qualify, interpret and train the precision agriculture learned model(s), including used as output metrics to train the orchard data model and the satellite data model
since applied below, see also Guan – See par 157 -158 -neural trained using management practice data 716; Management practice data 716 may be stored as as-applied maps 718. As-applied maps 718 may be stored as one or more stacked spatial layers, i.e. matrices of values each of which represent a measurement or estimate at a particular location on the field. Additionally, one or more added values may indicate timing of applications. For example, an as-applied fertilizer map may contain a plurality of pixels, each of which identify, for a particular area of the field, an amount of fertilizer that was applied. The as-applied fertilizer map may additionally contain one or more pixels that identify the timing of the application).
Seaman in combination with Cohen/Guan discloses:
indexing both data of the images and associated text data describing land-use interventions in the selected geographical region (Seaman – See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers.
discloses both images and text – Cohen – See par 52, FIG. 2 – after imagery acquisition 201 then image processing (210, 250, 260), reports 270 generate recommendations for water, soil, nutrients, and farming practice scheduling changes – these are all different “text”/names of interventions; See FIG. 26, par 101-102 – reporting module gives irrigation / scheduling changes; soil amendment; adjust pesticide regiment based on spatial module 2510 (see par 50 – image processing 210 includes the spatial information); The interpolation of the data from the precision agriculture learned model allows the data to be mapped across an orchard plot to see “hotspots” (See fig. 27) for the output prediction. For example, using spatial autocorrelation, the data is mapped to an orchard plot, and severity across the area of the map may be visualized. These hotspots identify areas in the orchard with the output condition; since applied below – Guan – See par 79-80 - In one embodiment, seeds and planting instructions 208 are programmed to provide tools for seed selection, hybrid placement, and script creation, including variable rate (VR) script creation, based upon scientific models and empirical data; Upon receiving a selection of the seed type, mobile computer application 200 may display one or more fields broken into management zones, such as the field map data layers created as part of digital map book instructions 206. In one embodiment, the management zones comprise soil zones along with a panel identifying each soil zone and a soil name, texture, drainage for each zone, or other field data. Planting procedures may be applied to all management zones or different planting procedures may be applied to different subsets of management zones; see par 82 - Nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen map, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted); and 
recommending a list of positive land-use interventions (Seaman - See par 47 - The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network; See par 72- At the network level, parameters can be analyzed and compared. Across an entire network, data relevant to the climate, equipment, and crop yield is collected and analyzed for current best growing parameters and settings. [0073] Updates of existing recipes for a particular crop based on the new, learned information can be saved and updates sent to farms on the network) and a list of negative land-use interventions of similar geographical areas (Guan – See par 107 – AI computer 130 implements agronomic preprocessing of field data ; form filtering for negative data inputs; See par 212 - For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values.)…
Cohen discloses that it can have a “root cause” for why things have gone poorly for the land -  “FIG. 15(e) depicts a process to generate bands of frequencies that identify generic anomalies in orchards. To calibrate these bands of frequencies for use in the precision agriculture system, unhealthy trees are identified in orchard 1690. An unhealthy tree is a tree that exhibits any number of characteristics that indicate poor health. The observed characteristic may be identifiable as having a root cause or the characteristic may generally reflect a tree in poor health without an identified cause.” See par 91. However, it is not explicitly clear if this is related to a “negative” intervention.
Guan discloses the limitations:
and providing supporting evidences with the list of positive land-use interventions and the list of negative land-use interventions (Guan – See par 212 - For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed. see also par 85 – yield-limiting factors; analytics include benchmarking to improve yield with Fact-based conclusions; par 161 - The learned management practice embedding 736 encodes information relevant to a total effect on crop yield based on all of the individual management practices. Thus, the learned management practice embedding 736 includes combinations of effects from individual management practices, such as the as-applied population maps and the as-applied seed depth maps.).
Obvious to combine Seaman, Cohen, and Guan for the same reasons as claim 1 above. In addition, Seaman discloses collecting visual records such as from cameras (See par 52, 53). Seaman also discloses “machine learning” based on data sets obtained from farms for a particular crop (See par 71). Cohen discloses that it can have a “root cause” for why things have gone poorly for the land (See par 91). Guan/Cohen improves upon Seaman by explicitly disclosing classifying images using learning (See Cohen par 93, 98 – bands of frequencies for output conditions; Seaman par 157-158 – grouping spatial layers; pixels), combining text and images (Cohen par 52; 101-102; Guan par 79-80, 82), and recommending actions to take with “support” (See Guan par 107, 212; 85, 161). One of ordinary skill in the art would be motivated to further include explicitly using learning and grouping images for improving recommendations for land/farming operations to efficiently improve upon the patterns looking at similar local/regional/climate data in Seaman and the images used for training in Cohen that are used for reporting changes/adjustments (See Guan par 212, 85, 161).
Claims 14 and 20 are similar to claim 7. Claims 14 and 20 are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues with respect to 101 that the claims are eligible because “training a neural network” is eligible in Example 39 from the 2019 Patent Eligibility Guidance. Remarks, page 12-13. In response, Examiner respectfully disagrees. Examiner further notes that even reciting “machine learning” and “training” by itself, and just stating it trains two times as disclosed and claimed here, is also still ineligible at this time. The Example 39, in the January 2019 Guidance, was an improvement with specific steps of how the “training” of a neural network occurred. Specifically, the specification in that example explained the current problem [false positives] and how the solution is “performing an iterative training algorithm, in which the system is retrained with an updated training set containing false positives introduced after face detection was performed on a set of non-facial images.” In contrast, here, merely stating that the recommendations occur in any manner, using “machine learning” and “trained model” twice, results in the computer just doing more analysis, such as using previous calculations. The claims here do not explain any specifics of how the training occurs, or even what specific data is being considered. Therefore, the claims are ineligible at this time. A revised 101 rejection based on the amended claims is presented above.
Applicant further argues that the claims are eligible here because claim 1 displays data similar to claims 1 and 2 of USPTO Abstract Idea Example 37 which are eligible. Remarks, page 13. In response, Examiner respectfully disagrees. Example 37 is a claim that is about rearranging icons on a GUI and claim 1 recites determining the “amount of use of each icon” and “automatically moving the most used icons to a position on the GUI closest to the start icon… based on the determined amount of use.” The claim is a practical application because of the background in the specification and the fact that the “additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” See Abstract Idea Examples 37-42, pages 1-3. Here, the claims are not similar to Example 37. The claims here are about making recommendations to users for “land use.” There are no specifics on displaying/GUI, so example 37 is not helpful.
Applicant then argues there is a technical improvement here because there are (a) “multiple stages” learning based on (b) “changing variables” and (c) having feedback “improves functioning of computer itself.” Remarks, page 14. In response, Examiner respectfully disagrees. First, the disclosure never states (a) “stages” of training. Rather, the only support Examiner can find is that it keeps “learning” with “iteration” (paragraph 29 as published) and in paragraph 102 it collects more/additional feedback to improve accuracy of “future recommendations.” This is the definition of “learning” – it can do it more than once. In contrast, Example 39 gives specifics about the different stages of “training” recited there. Turning to (b) “changing variables” this is mentioned in paragraph 16 as published as part of the problem. However, Examiner is unable to see how claims specifically addresses “changing variables” in any manner. Turning to (c), there unfortunately is not an improvement to the computer itself, merely by giving a better recommendation to a person as argued. **Examiner suggests initiating an interview in hopes we can find a way to amend the application for eligibility.
With respect to prior art, Applicant the arguments are moot in view of the rejections necessitated by the amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619